 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                     2:18−CV−00763−KJM−CKD
12                       Plaintiff,
13              v.                                                 STIPULATION FOR PARTIAL LIFT
                                                                   OF STAY AND ORDER
14   REAL PROPERTY LOCATED AT 10170
     PATTI WAY, ELK GROVE,
15   CALIFORNIA, SACRAMENTO
     COUNTY, APN: 132-0910-069-0000,
16   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO, ET
17   AL.,
18                       Defendants.
19

20              The United States and Claimant Yue E. Chen, through their respective counsel, hereby stipulate

21 and request the Court to lift the stay for the limited purpose of filing settlement documents for real

22 property located at 8620 Port Haywood Way, Sacramento, California, Sacramento County, APN: 117-

23 0970-086-0000, (“defendant Port Haywood Way”). The parties anticipate that, if granted, the settlement

24 documents would close the case against defendant Port Haywood Way. Thus, the stay would no longer

25 be necessary for this property.1

26

27
     1
         The case would remain stayed as to the other eight In Rem Defendants. This request is limited to defendant Port Haywood
28 Way.
                                                                    1                           Stipulation for Partial Lift of Stay and Order
 1          Scott G. McConaughey and Carina M. McConaughey, Trustees, filed a claim asserting a

 2 lienholder interest in defendant Port Haywood Way. Claimant Yue E. Chen filed a Verified Statement of

 3 Interest in defendant Port Haywood Way. No other party has filed a claim asserting an interest in

 4 defendant Port Haywood Way.

 5          On October 24, 2018, escrow closed for defendant Port Haywood Way. Scott G. McConaughey

 6 and Carina M. McConaughey were paid in full through escrow. Scott G. McConaughey and Carina M.

 7 McConaughey withdrew their claim on September 4, 2019.

 8          The United States and claimant Yue E. Chen have reached a settlement regarding the net proceeds

 9 from the sale of the Port Haywood Way property.

10

11 Dated: 9/5/2019                                        McGREGOR W. SCOTT
                                                          United States Attorney
12
                                                   By:    /s/ Kevin C. Khasigian
13                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
14

15 Dated: 9/12/19                                         /s/ David P. Foos
                                                          DAVID P. FOOS
16                                                        Attorney for claimant Yue E. Chen
17                                                        (Authorized by email)
18

19

20                                                    ORDER

21          For the reasons set forth above, the stay is lifted regarding the real property located at 8620 Port

22 Haywood Way, Sacramento, California, Sacramento County, APN: 117-0970-086-0000. The stay shall

23 remain in effect as to the other eight In Rem defendants.

24          IT IS SO ORDERED

25 DATED: September 18, 2019.

26
                                                              UNITED STATES DISTRICT JUDGE
27

28
                                                          2                        Stipulation for Partial Lift of Stay and Order
